DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-12 in the reply filed on 6-30-21 is acknowledged. Claims 1-6 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 8 objected to because of the following informality: “on” (Ln2) should be amended to read “in”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomason (GB 887,584) in view of Paolilli (US 2011/0317269) and He (CN 109433564 A English abstract).

Claim 7, Thomason teaches a method of applying foil to a leather component comprising:
	●applying a base coat (i.e. finishing coat) to an outer side of a leather hide (p1 c2 L55-63);
	●applying a color coat (i.e. second overall coating) over the base coat to create an intermediate finished leather segment (p1 c2 L55-63);
	●embossing the intermediate finished leather segment with a foil transfer (pg2 c1 L36-47); and
	●heating the foil transfer to a threshold temperature (p2 c1 L36-47) to secure the foil transfer to the intermediate finished leather segment (p2 c1 L36-47).

Claim 7, Thomason does not teach a heat-activated adhesive with the foil transfer (between the foil transfer and the leather hide) where heating the foil transfer activates the heat-activated adhesive when securing the foil transfer to the intermediate finished leather segment.

Paolilli teaches the following:

    PNG
    media_image1.png
    287
    429
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason a heat-activated adhesive with the foil transfer (between the foil transfer and the leather hide) where heating the foil transfer activates the heat-activated adhesive when securing the foil transfer to the intermediate finished leather segment in that Paolilli teaches that this is conventional and well-known to help securely bond a foil layer to a surface. 

Claim 7, Thomason does not teach applying a top coat in a continuous layer over both the foil transfer and the color coat.

He teaches a leather piece covered with three continuous layers including a colored bottom layer, a colored effect layer on the bottom layer, and a top layer on the colored effect layer (applied to the leather piece in that order) where the layers contribute to the rubbing color fastness and tear strength to the leather piece (see English abstract); and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason the application of a top coat in a continuous layer over both the foil transfer and the color coat.

Claim 9, Thomason does not teach isocyanates and silicones in the color coat.

Claim 10, in Thomason in view of Paolilli the heat-activated adhesive will be heated while the foil transfer is being embossed into the intermediate finished leather segment. 

Claim 11, in Thomason in view of He the top coat will include 4-8 parts by weight (of top coat weight) of silicon-containing agent and 6-10 parts by weight (of top coat weight) of isocyanate crosslinkers in an aqueous solution (dispersion). See the English abstract for He.

Claim 8, Thomason does not teach that the color coat includes about 30-55 parts by weight (of the top coat) polyurethane.

The above discussion of He applies herein. Also, He teaches that the color coat (i.e. effect layer) includes 33-39 parts by weight (of the top coat) polyurethane (see English abstract).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason that the color coat is that of which includes 33-39 parts by weight (of the top coat) polyurethane in that He teaches that is color coat contributes to the rubbing color fastness and tear strength to the leather piece.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomason in view of Paolilli and He as applied to claims 7-11 above and further in view of Lewis (US  3,816,168).

Thomason modified does not teach that the top coat is free of any color pigmentation in that the top coat includes 0.5 parts by weight of a pigment (see English abstract to He).

However, Lewis teaches that a top coat protecting a leather surface may be pigmented or free of pigmentation (i.e. “clear”) (c4 L28-31):

    PNG
    media_image2.png
    71
    413
    media_image2.png
    Greyscale

 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason modified that the top coat is clear (i.e., free of any color pigmentation) in that Lewis teaches that top coats protecting a leather surface can be clear or have pigmentation – depending upon the particular use of the leather or aesthetic qualities desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745